DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 8/4/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "hot" in claim 1, line 2 is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret spices as being hot while another could interpret the same spices as not being hot.
The term “resistant" in claim 1, line 2 is a relative term which renders the claim indefinite.  The “resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the 
The phrase “maintains thickening properties” in Claim 3, line 3 is vague and indefinite as it is unclear what is the difference between a thickener that “maintains thickening properties” and a thickener that does not “maintains thickening properties”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuda et al. (US 2015/0320093).
Regarding Claim 1, Tokuda (‘093) teaches a hot sauce composition, comprising a hot spices (See paras. 204-205 and 212, hot spices including horseradish.), allulose (See paras. 2, 63, 85-92 and 205, psicose.) and acid-resistant thickener (See paras. 81 and 205, modified starch, gums, pectin.) and having a pH range of 3.5 to 5.5 (See paras. 204-205, pH of 4.08.).
Regarding Claim 5, Tokuda (‘093) teaches wherein the hot spices are red peppers, horseradish (See paras. 204-205, 212.).
Regarding Claim 13, Tokuda (‘093) teaches at least one additive including salt, flavoring agents, (See para. 205, the flavoring agents are interpreted as agents imparting flavor.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 2015/0320093).
Regarding Claim 2, Tokuda (‘093) teaches the composition discussed above, however, fails to expressly teach wherein the composition has a viscosity of 200 to 5,000 cp at 40 oC.
Applicant does not set forth any non-obvious unexpected results for selecting one viscosity over another.
The claimed viscosity is very broad and covers nearly every conceivable value.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Tokuda’s (‘093) composition is substantially the same or similar as claimed with the same end use that the viscosity would fall within the very broad range as claimed.  Making any adjustment to the composition would have been within the skill set of a person having ordinary skill in the art to provide a composition that is suitable for its intended use.
Regarding Claim 3, Tokuda (‘093) teaches the composition discussed above, however, fails to expressly disclose wherein the acid-resistant thickener maintains thickening properties under condition of pH 3.5 to 5.5.
The “maintains thickening properties” is broad and interpreted as including any minimal properties.
The claimed pH is very broad and covers nearly every conceivable value.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Tokuda’s (‘093) composition is substantially the same or similar, including the same thickener, as claimed with the same end use and pH (See para. 205.) that the thickener would maintain thickening properties to at least a minimal amount.  Making any adjustment to the composition would have been within the skill set of a person having ordinary skill in the art to provide a composition that is suitable for its intended use.
Regarding Claim 4, Tokuda (‘093) teaches wherein the acid-resistant thickener are a modified starch, gums or pectin (See paras. 205, 81.).
Regarding Claim 7, Tokuda (‘093) teaches the composition discussed above, however, fails to expressly disclose wherein the calorie per unit mL of the composition is 100 kcal or less.
The claimed calorie concentration is very broad and covers nearly every conceivable value.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Tokuda’s (‘093) composition is substantially the same or similar as claimed with the same end use that the calorie concentration would fall within the very broad claimed range.  Making any adjustment to the composition would have been within the skill set of a person having ordinary skill in the art to provide a composition that is suitable for its intended use.
Regarding Claim 8, Tokuda (‘093) teaches the composition discussed above, however, fails to expressly disclose wherein the spiciness level of the sauce composition is Scoville index of 250 to 1,500,000.
The claimed spiciness level is very broad and covers nearly every conceivable level.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Tokuda’s (‘093) composition is substantially the same or similar as claimed with the same end use the spiciness level would fall within the very broad claimed range.  Making any adjustment to the 
Regarding Claim 9, Tokuda (‘093) teaches the composition discussed above including adding allulose (See paras. 63 and 85-202.), however, fails to expressly disclose wherein the composition has a pH of 4 to 6.
The claimed pH is very broad and covers nearly every conceivable value.
Tokuda (‘093) teaches various embodiments including a composition having a pH of 4.08 (See para. 205.), 4.00 (See para. 208.), 4.03 (See para. 209.), 2.5 to 7.4 (See Claims 17 and 21-25.).  
It would have been obvious to a person having ordinary skill in the art at the time of filing since Tokuda’s (‘093) composition is substantially the same as claimed it would also have a pH within the very broad range.  Making any adjustment to the composition would have been within the skill set of a person having ordinary skill in the art to provide a composition that is suitable for its intended use.
Regarding Claim 10, Tokuda (‘093) teaches the composition discussed above, however, fails to expressly disclose wherein the composition further comprises at least one sweetener selected from the group consisting of glucose, sucrose, fructose, oligosaccharide, corn syrup, sucralose, sugar alcohol, and high-sensitivity sweetener, in addition to the allulose.
Tokuda (‘093) teaches glucose, sucrose, fructose being combined with allulose (See para. 85.).  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use known combinations of sweeteners as taught by Tokuda (‘093) to provide a sweetened composition that is suitable for its intended use.
Regarding Claim 11, Tokuda (‘093) teaches the composition discussed above, however, fails to expressly disclose wherein the allulose is added as an allulose-containing mixed saccharide syrup comprising allulose and one or more saccharides selected from the group consisting of fructose, glucose, and oligosaccharides.
Tokuda (‘093) teaches glucose and fructose being combined with allulose (See para. 85.).  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use known combinations of sweeteners as taught by Tokuda (‘093) in typical forms known in the art to provide a sweetened composition with desirable taste profile that is suitable for its intended use.
Regarding Claim 12, Tokuda (‘093) teaches the composition discussed above, however, fails to expressly disclose wherein the allulose is contained in a solid content of 30% to 65% by weight based on 100% by weight of the sauce composition.
The claimed amount of allulose is very broad and covers nearly every conceivable amount.
  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any amount of sweetener, including an amount within the very broad range, to provide a sweetened composition that is suitable for its intended use.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 2015/0320093) in view of Chen et al. (CN 101700114).
Tokuda (‘093) teaches the composition discussed above, however, fails to expressly disclose wherein the hot sauce composition further comprises at least one spicy compound selected from the group consisting of capsaicin, piperine, carbicin, allicin, and synigrin.
Chen (‘114) teaches a hot sauce including horseradish, as also taught by Tokuda (‘093), and capsaicin (See Claims 1-2.).  Horseradish and capsaicin, an active component in chili peppers, are well known flavor additives for hot sauce.  It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate capsaicin into Tokuda’s (‘093) hot sauce to provide hot sauce having a desired flavor profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
August 4, 2021